Maletz, Judge:
The following appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that:
1. The merchandise the subject of the appeals for reappraisement enumerated on the schedule annexed hereto and made a part hereof, consists of rolls or cartridges of unexposed photographic film, exported from France during the years 1961 and 1962. Said merchandise was appraised on the basis of United States value, as that value is defined in Section 402a (e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C., section 1402(e)), which basis of appraisement is not in dispute.
2. The price at the time of exportation of this merchandise to the United States, at which such or similar merchandise was freely offered for sale for domestic consumption, packed ready for delivery, to all purchasers in the principal markets of the United States, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, other necessary expenses from the place of shipment to the place of delivery, profit (not exceeding 8 per centum), and general expenses (not exceeding 8 per centum), was 12.96 cents (United States currency) per unit.
IT IS FURTHER STIPULATED and agreed that these appeals for reappraisement may be submitted on this stipulation and the papers transmitted to the Court by the Customs officials, and that the parties may be excused from the necessity of filing briefs.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is United States value, as defined in section 402a (e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is 12.96 cents (United States currency) per unit.
*795As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.